NUMBER 13-21-00206-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                              IN RE RENE ESTRADA


                       On Petition for Writ of Mandamus.


                                        ORDER

   Before Chief Justice Contreras and Justices Benavides and Silva
                          Order Per Curiam

       By petition for writ of mandamus, relator Rene Estrada seeks to compel the trial

court to set aside an order requiring him to submit to a Rule 202 presuit deposition on or

before July 7, 2021. See TEX. R. CIV. P. 202 (governing depositions before suit or to

investigate claims). By motion for stay pending mandamus, relator seeks to stay the trial

court’s order pending resolution of this original proceeding.

       The Court, having examined and fully considered the motion for stay pending

mandamus, is of the opinion that the motion should be granted. Accordingly, we grant the
relator’s motion for stay pending mandamus, and we order the presuit deposition to be

stayed pending resolution of this original proceeding. See TEX. R. APP. P. 52.10(b)

(“Unless vacated or modified, an order granting temporary relief is effective until the case

is finally decided.”).

       The Court requests that the real parties in interest, Ambrose Hernandez, Legacy

Home Health Agency, Inc., and Legacy Home Care Services, Inc. d/b/a All Seasons

Home Care, Inc., or any others whose interest would be directly affected by the relief

sought, file a response to the petition for writ of mandamus on or before the expiration of

ten days from the date of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.



                                                               PER CURIAM



Delivered and filed on the
1st day of July, 2021.




                                             2